Citation Nr: 1224399	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes back to the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in April 2010.  This matter was originally on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Service connection for a heart murmur, claimed as a heart disorder, was denied by the Board in April 2010.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in January 2012, the Court set aside the Board's April 2010 decision and remanded the matter.  

The Court specifically noted that the VA examiner ultimately concluded that "there was not enough evidence in the [service medical records] to indicate that his current heart condition is related to a heart condition in the military."  The Court found that because the examiner relied only on service medical records in rendering his opinion, it was clear that the examiner failed to consider the Veteran's post-service assertions of in-service chest pain and shortness of breath, and remand for a medical examination that considers the Veteran's lay statements was required.

The service treatment records reveal that the Veteran reported at his September 1968 enlistment examination that he had been previously rejected for military service due to a heart murmur.  On Report of Medical History completed by the Veteran in conjunction with his enlistment physical, the Veteran denied ever having shortness of breath, pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure.  The September 1968 enlistment examination report states that no heart murmur was heard.  The Veteran's heart was clinically evaluated as normal. 

The Board notes that the Veteran's service treatment records indicate that on October 9, 1968, the Veteran presented with complaints of chest pain and stated that he was rejected from military service in 1967 because of heart murmur.  The Veteran was referred to see a physician for disposition.  A note apparently authored by the physician states, "Heart - P8 & (reg)."  The note also states, "P2 > D2  No m[urmur], rub, clear.  Fit." 

On Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having shortness of breath, pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure.  When examined for discharge in July 1970 the Veteran did not have any heart complaints and physical examination was noted to be normal. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's 201 file and his complete service personnel records should be obtained and associated with the claims file.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be documented, and any federal facility should provide a negative response if records are not available. 
 
2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his heart condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  In addition, the Veteran should be provided an authorization form for the release of treatment records from Parkland Hospital in Dallas in 1975.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After the above has been accomplished, the Veteran should be afforded a VA cardiac examination to determine the etiology of any current heart disorder.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  

(a)  Taking into account the Veteran's post-service assertions of in-service chest pain and shortness of breath, the examiner should identify any and all current heart disorders and should state whether any such disorders are acquired or congenital disorders.

(b)  If a congenital condition exists, the examiner should state whether it is a disease or defect.  VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A "defect" is defined as an imperfection or structural abnormality, and a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.

If a congenital defect is present, the examiner should provide a medical opinion as to whether it was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows that it pre-existed and was not aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

(c)  The examiner should indicate if any other acquired heart disorder is currently present, and render a medical opinion as to whether it is at least as likely as not that any current heart disorder was incurred in the Veteran's military service.  Again, the examiner must take into account the Veteran's post-service assertions of in-service chest pain and shortness of breath.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




